Judgment reversed and new trial ordered, with costs to abide event, unless plaintiff snail in twenty days after uotice of decision stipulate to deduct amount specified, with interest; if such stipulation be givey, then judgment as so modified affirmed, without costs to either party. Order reversed, with ten dollars costs and disbursements to appellant, unless within period mentioned, plaintiff shall stipulate to deduct fees as stated in opinion from adjusted bill of costs; if such stipulation be served, then order as so modified affirmed,, without costs to either party. Opinion by
Daniels, J.